1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    JOHN WESLEY HORN,
                                                          Case No. 3:21-cv-05244-RJB-TLF
7                             Plaintiff,
            v.                                            ORDER
8
     GREGORY JONES,
9
                              Defendant.
10

11          This matter comes before the Court on plaintiff’s motion to file an amended

12   complaint. Dkt. 8.

13          Plaintiff, proceeding pro se and in forma pauperis, initiated this action on April 5,

14   2021. Dkt. 1. The Court directed service of plaintiff’s original complaint on April 13, 2021

15   (Dkt. 6) and defendant waived service and filed a notice of appearance on May 6, 2021

16   (Dkts. 9, 10). The deadline to file an answer has not yet passed, and no answer has yet

17   been filed.

18          “A party may amend its pleading once as a matter of course within . . . 21 days

19   after service of a responsive pleading.” Fed. R. Civ. P. 15(a). See also Mayle v. Felix,

20   545 U.S. 644, 665-66 (2005) (Plaintiff’s opportunity to amend as a matter of course,

21   without permission of the Court, exists within 21 days of when the responsive pleading

22   is served). Because no responsive pleading has been filed, plaintiff is entitled to amend

23   his complaint as a matter of course.

24

25

     ORDER - 1
1          IT IS THEREFORE ORDERED as follows:

2          1. Plaintiff’s motion to file an amended complaint (Dkt. 8) is GRANTED; and

3          2. The Clerk is directed to docket plaintiff’s proposed amended complaint (Dkt.

4                8-2), which shall be the operative complaint in this matter.

5          Dated this 18th day of May, 2021.

6

7

8                                                      A
                                                       Theresa L. Fricke
9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER - 2
